Title: To Alexander Hamilton from John Neilson, 13 September 1799
From: Neilson (Nelson), John
To: Hamilton, Alexander


          
            Sir,
            New Brunswick 13th Septemr. 1799—
          
          Enclosed is a letter to Mr Simmons the accountant with an Account annexed which I have against the United States, for services rendered at Fort Jay in the Medical department—it was transferred to the paymaster General for examination and payment—he has returned it to me for your approbation, which if you will be so good as to signify by a note on the Back of the acct. he will pay immediately—there is a note annexed to the account. signifying the charge for fuel  to be inadmissible—now Sir I am entitled to 1/2  a cord of wood or its equivalent in money—during my attendance on the Island, I resided in town—which would have made it inconvenient to have the wood conveyed from thence to my House in the city, for this reason I did not receive it—do you not think sir, my acct. is just—if you do, please to signify it in your order—if not—I must log it—your Answer directed to me at New Brunswick will come to Hand—
          I am Sir—with respect—your Humble Servt.
          
            John Neilson
          
          General Alexander Hamilton New York—
        